Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 1 of 22 PageID #: 1959



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

PERSONALIZED MEDIA                                   §
COMMUNICATIONS, LLC,                                 §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §
                                                     §
GOOGLE LLC,                                          §   CIVIL ACTION NO. 2:19-CV-00090-JRG
                                                     §   (Lead Case)
                                                     §
AKAMAI TECHNOLOGIES, INC.                            §   CIVIL ACTION NO. 2:19-CV-00089-JRG
                                                     §   (Member Case)
                                                     §
NETFLIX, INC.                                        §   CIVIL ACTION NO. 2:19-CV-00091-JRG
                                                     §   (Member Case)
                                                     §
                Defendants.                          §

                                    PROTECTIVE ORDER
       WHEREAS, Plaintiff Personalized Media Communications, LLC (“PMC”) and Defendant

Google LLC, Akamai Technologies, Inc., and Netflix, Inc. (each a “Defendant” and collectively

“Defendants”) (Plaintiff and each Defendant a “Party” and collectively, the “Parties”) believe that

certain information that is or will be encompassed by discovery demands by the Parties involves

the production or disclosure of trade secrets, confidential business information, or other

proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

       any document, information or material that constitutes or includes, in whole or in part,




                                                 1
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 2 of 22 PageID #: 1960



      confidential or proprietary information or trade secrets of the Party or a Third Party to whom

      the Party reasonably believes it owes an obligation of confidentiality with respect to such

      document, information or material (“Protected Material”). Protected Material shall be

      designated by the Party producing it by affixing a legend or stamp on such document,

      information or material as follows: “CONFIDENTIAL.” The word “CONFIDENTIAL”

      shall be placed clearly on each page of the Protected Material (except deposition and hearing

      transcripts and natively produced documents) for which such protection is sought. For

      deposition and hearing transcripts, the word “CONFIDENTIAL” shall be placed on the

      cover page of the transcript (if not already present on the cover page of the transcript when

      received from the court reporter) by each attorney receiving a copy of the transcript

      after that attorney receives notice of the designation of some or all of that transcript as

      “CONFIDENTIAL.”           For natively produced Protected Material, the appropriate

      designation shall be placed in the filename of each such natively produced document.

2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

      Order with the designation “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”

      shall receive the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES

      ONLY” under this Order, unless and until such document is redesignated to have a different

      classification under this Order.

3.    With respect to documents, information or material designated “CONFIDENTIAL,”

      “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the provisions herein and



1
  The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES
ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and



                                                2
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 3 of 22 PageID #: 1961



       unless otherwise stated, this Order governs, without limitation: (a) all documents,

       electronically stored information, and/or things as defined by the Federal Rules of Civil

       Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits

       or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

       and other court filings; (d) affidavits; and (e) stipulations.     All copies, reproductions,

       extracts, digests and complete or partial summaries prepared from any DESIGNATED

       MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such

       under this Order.

4.     A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

       ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)

       may be made at any time.          Inadvertent or unintentional production of documents,

       information or material that has not been designated as DESIGNATED MATERIAL shall

       not be deemed a waiver in whole or in part of a claim for confidential treatment. Any party

       that inadvertently or unintentionally produces Protected Material without designating it as

       DESIGNATED MATERIAL may request destruction of that Protected Material by notifying

       the recipient(s), as soon as reasonably possible after the producing Party becomes aware of

       the inadvertent or unintentional disclosure, and providing replacement Protected Material

       that is properly designated. The recipient(s) shall then destroy all copies of the inadvertently

       or unintentionally produced Protected Materials and any documents, information or material

       derived from or based thereon.

5.     “CONFIDENTIAL” documents, information and material may be disclosed only to the

       following persons, except upon receipt of the prior written consent of the designating party,



collectively.



                                                  3
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 4 of 22 PageID #: 1962



       upon order of the Court, or as set forth in paragraph 12 herein:

       (a)     outside counsel of record in this Action2 for the Parties;

       (b)     employees of such counsel assigned to and reasonably necessary to assist such
               counsel in the litigation of this Action;

       (c)     up to one in-house counsel for the Parties who is a member in good standing of at least
               one state bar and has responsibility for making decisions dealing directly with the
               litigation of this Action;

       (d)     outside consultants or experts (i.e., not existing employees or affiliates of a Party or
               an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
               such consultants or experts are not presently employed by the Parties hereto for
               purposes other than this Action;3 (2) before access is given, the consultant or expert
               has completed the Undertaking attached as Exhibit A hereto and the same is served
               upon the producing Party with a current curriculum vitae of the consultant or expert
               at least ten (10) days before access to the Protected Material is to be given to that
               consultant or Undertaking to object to and notify the receiving Party in writing that
               it objects to disclosure of Protected Material to the consultant or expert.4 The Parties
               agree to promptly confer and use good faith to resolve any such objection. If the
               Parties are unable to resolve any objection, the objecting Party may file a motion
               with the Court within fifteen (15) days of the notice, or within such other time as the
               Parties may agree, seeking a protective order with respect to the proposed disclosure.
               The objecting Party shall have the burden of proving the need for a protective order.
               No disclosure shall occur until all such objections are resolved by agreement or
               Court order;5


2
  As used herein, “this Action” means Case Nos. 2:19-cv-89-JRG, 2:19-cv-90-JRG, and 2:19-cv-
91-JRG.
3
  For avoidance of doubt, an independent expert or consultant retained (as opposed to employed)
by a Party on another litigation would not be precluded under this section.
4
  For any such person, the curriculum vitae shall identify his/her (i) current employer(s), (ii) each
person or entity from whom s/he has received compensation or funding for work in his or her areas
of expertise or to whom the s/he has provided professional services, including in connection with
a litigation, at any time during the preceding seven years; (iii) (by name and number of the case,
filing date, and location of court) any litigation in connection with which the s/he has offered
expert testimony, including through a declaration, report, or testimony at a deposition or trial,
during the preceding five years. If such consultant or expert believes any of this information is
subject to a confidentiality obligation to a third-party, then the s/he should provide whatever
information can be disclosed without violating any confidentiality agreements, and the Party
seeking to disclose Protected Material to the consultant or expert shall be available to meet and
confer with the designating Party regarding any such engagement.
5
  A party who has not previously objected to disclosure of Protected Material to an expert or whose
objection has been resolved with respect to previously produced Protected Material shall not be
precluded from raising an objection to an expert at a later time if new information about that expert



                                                  4
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 5 of 22 PageID #: 1963




       (e)     independent litigation support services, including persons working for or as court
               reporters, graphics or design services, jury or trial consulting services, and
               photocopy, document imaging, and database services retained by counsel and
               reasonably necessary to assist counsel with the litigation of this Action; and

       (f)     the Court and its personnel.

6.     A Party shall designate documents, information or material as “CONFIDENTIAL” only

       upon a good faith belief that the documents, information or material contains confidential

       or proprietary information or trade secrets of the Party or a Third Party to whom the Party

       reasonably believes it owes an obligation of confidentiality with respect to such documents,

       information or material.

7.     Documents, information or material produced in this Action, including but not limited to

       Protected Material designated as DESIGNATED MATERIAL (i) shall be used only for

       prosecuting, defending, or attempting to settle this Action; (ii) shall not be used for any

       other purpose, in connection with any other legal or administrative proceeding, including

       but not limited to any proceeding at the U.S. Patent and Trademark Office (or any similar

       agency of a foreign government), or directly or indirectly for any other purpose

       whatsoever; and (iii) shall not be disclosed to any person who is not entitled to receive

       such Protected Material as herein provided. All produced Protected Material shall be

       carefully maintained so as to preclude access by persons who are not entitled to receive

       such Protected Material, and any person or entity who obtains access to DESIGNATED

       MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

       duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

       portion thereof except as may be reasonably necessary in the litigation of this Action. Any



is disclosed or discovered.



                                                5
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 6 of 22 PageID #: 1964



        such copies, duplicates, extracts, summaries or descriptions shall be classified

        DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

8.      To the extent a producing Party believes in good faith that certain Protected Material

        qualifying to be designated CONFIDENTIAL is so sensitive that its dissemination

        deserves even further limitation, the producing Party may designate such Protected

        Material “RESTRICTED - ATTORNEYS’ EYES ONLY,” or to the extent such Protected

        Material includes or substantially reveals computer source code6 and/or live data (that is,

        data as it exists residing in a database or databases) , the producing Party may designate

        such Protected Material as “RESTRICTED CONFIDENTIAL SOURCE CODE” (“Source

        Code Material”).

9.      For Protected Material designated RESTRICTED - ATTORNEYS’ EYES ONLY, access

        to, and disclosure of, such Protected Material shall be limited to individuals listed in

        paragraphs 5(a-b) and (d-f).

10.     For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

        the following additional restrictions apply:

        (a)     Access to a Party’s Source Code Material shall be provided only on “stand-alone”
                computer(s) (that is, the computer may not be linked to any network, including a
                local area network (“LAN”), an intranet or the Internet) in a secured locked room.
                The stand-alone computer(s) may be connected to a printer. The stand-alone
                computer(s) may only be located within the United States at the offices of the

6
  “Source code” means computer code, formulas, engineering specifications, or schematics that
define or otherwise describe in detail the algorithms or structure of software or hardware designs.
Source code includes software, source code, executable code, object code (i.e., computer
instructions and data definitions expressed in a form suitable for input to an assembler, compiler,
or other translator), microcode, register transfer language (“RTL”), firmware, and hardware
description language (“HDL”), as well as any and all programmer notes, annotations, and other
comments of any type related thereto and accompanying the code. For avoidance of doubt, this
includes source files, make files, intermediate output files, executable files, header files, resource
files, library files, module definition files, map files, object files, linker files, browse info files, and
debug files.



                                                     6
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 7 of 22 PageID #: 1965



              producing Party’s outside counsel. The stand-alone computer(s) shall have disk
              encryption and be password protected. Except as otherwise provided, use or
              possession of any input/output device (e.g., USB memory stick, mobile phone or
              tablet, camera or any camera-enabled device, CD, floppy disk, portable hard drive,
              laptop, or any device that can access the Internet or any other network or external
              system, etc.) is prohibited while accessing the computer containing the source
              code. All persons entering the locked room containing the stand-alone computer(s)
              must agree to submit to reasonable security measures to ensure they are not
              carrying any prohibited items before they will be given access to the stand-alone
              computer(s). The producing Party may periodically “check in” on the activities of
              the receiving Party’s representatives during any stand-alone computer review and
              may visually monitor the activities of the receiving Party’s representatives from
              outside the room in which the stand-alone computer(s) is located, but only to
              ensure that no unauthorized electronic records of the Source Code Material and no
              information concerning the Source Code Material are being created or transmitted
              in any way. The producing Party may not record (visually, audibly or by other
              means) the activities of the receiving Party’s representatives;

       (b)    The receiving Party shall make reasonable efforts to restrict its requests for such
              access to the stand-alone computer(s) to normal business hours, which for purposes
              of this paragraph shall be 8:00 a.m. through 6:00 p.m. However, upon reasonable
              notice from the receiving party, the producing Party shall make reasonable efforts to
              accommodate the receiving Party’s request for access to the stand-alone computer(s)
              outside of normal business hours. The Parties agree to cooperate in good faith such
              that maintaining the producing Party’s Source Code Material at the offices of its
              outside counsel shall not unreasonably hinder the receiving Party’s ability to
              efficiently and effectively conduct the prosecution or defense of this Action;

       (c)    The producing Party shall provide the receiving Party with information explaining
              how to start, log on to, and operate the stand-alone computer(s) in order to access the
              produced Source Code Material on the stand-alone computer(s);

       (d)    The producing Party will produce Source Code Material in computer searchable
              format on the stand-alone computer(s) as described above;

       (e)    Access to Source Code Material shall be limited to outside counsel and up to three
              (4) outside consultants or experts per defendant7 (i.e., not existing employees or
              affiliates of a Party or an affiliate of a Party) retained for the purpose of this
              litigation and approved to access such Protected Materials pursuant to paragraph
              5(e) above.

       (f)    To the extent portions of Source Code Material are quoted in an electronic

7
 For the purposes of this paragraph, an outside consultant or expert does not include the outside
consultant’s or expert’s direct reports and other support personnel.



                                                 7
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 8 of 22 PageID #: 1966



               copy or image of a document which, pursuant to the Court’s rules, procedures, or
               order, must be filed or served (“Source Code Document”), either (1) the entire
               Source Code Document will be stamped and treated as RESTRICTED
               CONFIDENTIAL SOURCE CODE or (2) those pages containing quoted Source
               Code Material w i l l be separately stamped and treated as RESTRICTED
               CONFIDENTIAL SOURCE CODE;

       (g)     Except as set forth in this paragraph, no electronic copies of Source Code Material
               shall be made without prior written consent of the producing Party. The receiving
               Party may create an electronic copy or image of limited excerpts of Source Code
               Material only to the extent necessary to create Source Code Documents, or any
               drafts of these documents8. The receiving Party shall only include such excerpts
               as are reasonably necessary for the purposes for which such part of the Source
               Code Material is used. Images or copies of Source Code Material shall not be
               included in correspondence between the parties (references to production numbers
               shall be used instead) and shall be omitted from pleadings and other papers except
               to the extent permitted herein. The receiving Party may create an electronic image
               of a selected portion of the Source Code Material only when the electronic file
               containing such image has been encrypted using commercially reasonable
               encryption software including password protection. The communication and/or
               disclosure of electronic files containing any portion of Source Code Material shall
               at all times be limited to individuals who are authorized to see Source Code
               Material under the provisions of this Protective Order. Additionally, all electronic
               copies must be labeled “RESTRICTED CONFIDENTIAL SOURCE CODE.” If
               Source Code Documents are filed with the Court, they must be filed under seal in
               accordance with the Court’s rules, procedures and orders;

       (h)     No person shall copy, e-mail, transmit, upload, download, print, photograph or
               otherwise duplicate any portion of the designated “RESTRICTED
               CONFIDENTIAL SOURCE CODE” material, except that the Receiving Party
               may request paper copies (“Source Code Printouts”) of limited portions of the
               Source Code Material, but only if and to the extent reasonably necessary for the
               preparation of court filings, pleadings, expert reports, or other papers, or for
               deposition or trial. In no event may the receiving Party print more than 40
               consecutive pages, or an aggregate total of more than 1000 pages, of source code
               per defendant during the duration of the case without prior written approval by the
               producing Party. The receiving Party shall not request paper copies for the
               purposes of reviewing the source code other than electronically as set forth in
               paragraph (a) in the first instance. Within 5 business days or such additional time
               as necessary due to volume requested, the Producing Party will provide the
               requested material on watermarked or colored paper bearing Bates numbers and
               the legend “RESTRICTED CONFIDENTIAL SOURCE CODE" unless objected
               to as discussed below. At the inspecting Party’s request, up to two additional sets

8
 Drafts shall only include those excerpts the Receiving Party believes will be included in the final
version.



                                                 8
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 9 of 22 PageID #: 1967



            (or subsets) of printed source code may be requested and provided by the producing
            Party in a timely fashion. Even if within the limits described, the producing Party
            may challenge the amount of source code requested in hard copy form or whether
            the source code requested in hard copy form is reasonably necessary to any case
            preparation activity pursuant to the dispute resolution procedure and timeframes
            set forth in paragraph 19 whereby the producing Party is the “requesting Party”
            and the receiving Party is the “designating Party” for purposes of dispute
            resolution. Contested Source Code Printouts do not need to be produced to the
            receiving Party until the matter is resolved by the Court;


      (i)   If the receiving Party’s outside counsel, consultants, or experts obtain printouts of
            Source Code Material, the receiving Party shall ensure that such outside counsel,
            consultants, or experts keep the printouts in a secured locked area in the offices of
            such outside counsel, consultants, or expert. The receiving Party may also
            temporarily keep the printouts or photocopies at: (i) the Court for any proceedings(s)
            relating to the Source Code Material, for the dates associated with the
            proceeding(s); (ii) the sites where any deposition(s) relating to the Source Code
            Material are taken, for the dates associated with the deposition(s); and (iii) any
            intermediate location reasonably necessary to transport the printouts to a Court
            proceeding or deposition);

      (j)   A producing Party’s Source Code Material may only be transported by the receiving
            Party at the direction of a person authorized under paragraph 10(e) above to another
            person authorized under paragraph 10(e) above, on paper or removable electronic
            media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
            Express or other similarly reliable courier. Source Code Material may not be
            transported or transmitted electronically over a network of any kind, including a
            LAN, an intranet, or the Internet. Source Code Material may only be transported
            electronically as is reasonably necessary for filing any Source Code material with
            the Court. Notwithstanding anything else in this Protective Order, the Parties may
            make electronic copies, and send by electronic mail, copies of Source Code
            Documents, and any notes taken during Source Code review pursuant to
            subparagraph (k) below, as part of their preparation of draft pleadings and/or expert
            reports in this case, provided that any such documents sent by electronic mail are
            sent in a password-protect file, with the password sent via separate electronic mail;

      (k)   The Receiving Party shall be entitled to take notes (electronic or non-electronic)
            relating to the Source Code but may not copy the Source Code into such notes. To
            the extent the Receiving Party desires to take notes electronically, the Producing
            Party shall provide a note-taking computer (e.g., a computer, which is distinct from
            the standalone computer, that is not linked to any network, including a local area
            network (“LAN”), an intranet or the Internet, and has image making functionality
            of any type disabled, including but not limited to camera or video functionality)
            (“note-taking computer”) with a current, widely used word processing program in




                                              9
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 10 of 22 PageID #: 1968



            the Source Code review room for the Receiving Party’s use in taking such notes.
            The “note-taking computer” shall be used for the sole purpose of note-taking and
            shall be retained by the Producing Party. Such notes shall be downloaded to a
            removable disk or drive for the Receiving Party to retain, and the computer cleared
            of such notes. The laptop computer shall have no features which would hinder the
            complete clearing of the Receiving Party’s notes after such notes have been
            downloaded. Any such notes shall not include copies or reproductions of portions
            of the source code; however, the notes may contain filenames, directory names,
            module names, class names, parameter names, variable names, function names,
            method names, or procedure names. No copies of all or any portion of the source
            code may leave the room in which the source code is inspected except as otherwise
            provided herein. Further, no other written or electronic record of the source code
            is permitted except as otherwise provided herein. No notes shall be made or stored
            on the inspection computer, or left behind at the site where the inspection computer
            is made available, and any such notes shall be deleted or destroyed by the producing
            Party, without reviewing the substance of the notes, upon discovery.
            Notwithstanding the foregoing, any such notes shall be stamped and treated as
            “RESTRICTED CONFIDENTIAL SOURCE CODE.” The log of such notes need
            not be produced to any other party absent Court Order (e.g. potentially in
            connection with a Protective Order violation motion);

      (l)   Each Producing Party May designate one individual who is counsel of record for
            that Producing Party to examine a source code reviewer’s notes (“Source Code
            Notes”) at the end of each review day (“Notes Examiner”). The Notes Examiner
            may not have any other involvement with this matter or any parallel proceedings
            such as inter partes review or post-grant proceedings, and may examine Source
            Code Notes solely for the purpose of determining compliance with this protective
            order. The Notes Examiner may not discuss any aspect of the Source Code Notes
            with the Producing Party, or any affiliate or representative of the Producing Party,
            save to disclose the Notes Examiner’s belief that a violation of the protective order
            has occurred and the basis for that belief. To the extent the Producing Party claims
            a violation of the protective order arising from the Notes Examiner’s review of
            Source Code Notes, the Producing Party shall not have an automatic right to
            production or receipt of Source Code Notes, but may request in camera inspection
            of the Source Code Notes by the Court for a determination of whether a protective
            order violation has occurred and for appropriate relief, in the Court’s discretion;

      (m)   A list of names of persons who will review Source Code Material on the stand-
            alone computer(s) will be provided to the producing Party in conjunction with any
            written (including email) notice requesting inspection. Prior to the first inspection
            of any Source Code Material on the stand-alone computer(s), the receiving Party
            shall provide five (5) business days’ notice to schedule the initial inspection with
            the producing Party. The receiving Party shall provide three (3) business days’




                                             10
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 11 of 22 PageID #: 1969



              notice in advance of scheduling any additional inspections. Such notice shall
              include the names and titles for every individual from the receiving Party who will
              attend the inspection. The producing Party may maintain a daily log of the names
              of persons who enter the locked room to view the source code and when they enter
              and depart;

       (n)    The receiving Party’s outside counsel shall maintain a log of all copies of the
              Source Code Printouts (received from a producing Party) that are delivered by the
              receiving Party to any person and a log of any electronic images of Source Code
              Material. The log shall include the names of the recipients and reviewers of copies
              and locations where the copies are stored. Upon request by the producing Party,
              the receiving Party shall provide reasonable assurances and/or descriptions of the
              security measures employed by the receiving Party and/or person that receives a
              copy of any portion of the source code; and

       (o)    All copies of any portion of the Source Code Printouts in whatever form shall be
              securely destroyed if they are no longer in use. Copies of Source Code Printouts
              that are marked as deposition exhibits shall not be provided to the Court Reporter
              or attached to deposition transcripts; rather, the deposition record will identify the
              exhibit by its production numbers.

11.    Absent written consent from the designating Party, any person associated or affiliated with

       PMC and permitted to receive Defendants’ DESIGNATED MATERIAL, who reviews, or

       otherwise learns, in whole or in part, Defendants’ technical DESIGNATED MATERIAL9

       under this Order shall not prepare, prosecute, supervise, participate in, or assist in the

       preparation or prosecution of any patent application pertaining to (a) media streaming, (b)

       any products, services, or systems accused by PMC in this Action, or (c) the patents

       asserted in this Action and any patent or application claiming priority to or otherwise

       related to the patents asserted in this Action (collectively the “Field of Invention”) during

       the pendency of this Action and for (2) years after its conclusion, including any appeals. For

       purposes of this paragraph, “prosecution” includes any activity related to the competitive



9
  “Technical” DESIGNATED MATERIALS includes, for example, any non-public documents
produced by Defendants that refer or relate in anyway to the operation of one or more of their
products or services.



                                                11
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 12 of 22 PageID #: 1970



          business decisions involving (i) the preparation or prosecution (for any person or entity) of

          patent applications, including among others reexamination and reissue applications or (ii)

          directly or indirectly participating, drafting, amending, advising, or otherwise affecting the

          scope or maintenance of patent claims.10 However, these prohibitions shall not preclude

          Plaintiff’s outside litigation counsel from participating in any inter partes review, CBM,

          or post-grant review proceedings, provided that Plaintiff’s outside litigation counsel do not

          participate in any claim drafting or amendment of claims in such proceedings.

12.       Disclosure of Protected Material shall be subject to all applicable laws and regulations

          relating to the export of technical data contained in such Protected Material, including the

          release of such technical data to foreign persons or nationals in the United States or

          elsewhere. Each party receiving Protected Material shall comply with all applicable export

          control statutes and regulations. See, e.g., 15 CFR 734.2(b). No Protected Material may

          leave the territorial boundaries of the United States of America or be made available to any

          foreign national who is not (i) lawfully admitted for permanent residence in the United

          States or (ii) identified as a protected individual under the Immigration and Naturalization

          Act (8 U.S.C. 1324b(a)(3)). Without limitation, this prohibition extends to Protected

          Material (including copies) in physical and electronic form. The viewing of Protected

          Material through electronic means outside the territorial limits of the United States of

          America is similarly prohibited. Notwithstanding this prohibition, Protected Material,

          exclusive of material designated RESTRICTED CONFIDENTIAL SOURCE CODE, and

          to the extent otherwise permitted by law, may be taken outside the territorial limits of the

          United States if it is reasonably necessary for a deposition taken in a foreign country.



10
     Prosecution includes, for example, original prosecution, reissue, and reexamination proceedings.



                                                   12
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 13 of 22 PageID #: 1971



      Nothing in this provision shall prevent outside counsel of record from travelling outside

      the territorial limits of the United States with their personal electronic devices, including

      laptops and/or cellphones, or reviewing their electronic mail while traveling abroad. The

      restrictions contained within this paragraph may be amended through the consent of the

      producing Party to the extent that such agreed to procedures conform with applicable

      export control laws and regulations.

13.   Nothing in this Order shall require production of documents, information or other material

      that a Party contends is protected from disclosure by the attorney-client privilege, the work

      product doctrine, or other privilege, doctrine, or immunity. Pursuant to Federal Rule of

      Evidence 502(d) and (e), if documents, information or other material subject to a claim

      of attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

      is produced, such production shall in no way prejudice or otherwise constitute a waiver of,

      or estoppel as to, any such privilege, doctrine, or immunity. Any Party that produces

      documents, information or other material it reasonably believes are protected under the

      attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

      may obtain the return of such documents, information or other material by notifying

      the recipient(s) and providing a privilege log for the inadvertently or unintentionally

      produced documents, information or other material. The recipient(s) shall (1) gather,

      destroy, and certify destruction of all copies of such documents, information, or other

      material to the producing Party; or (2) gather and return all copies of such documents,

      information or other material to the producing Party, except for any pages containing

      privileged or otherwise protected markings by the recipient(s), which pages shall instead

      be destroyed and certified as such to the producing Party.




                                                13
  Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 14 of 22 PageID #: 1972



      14.    There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

             to have access thereto to any person who is not authorized for such access under this Order.

             The Parties are hereby ORDERED to safeguard all such documents, information and

             material to protect against disclosure to any unauthorized persons or entities.

15.          Nothing contained herein shall be construed to prejudice any Party’s right to use any

             DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

             the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

             access to the DESIGNATED MATERIAL by virtue of his or her employment with the

             designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

             or copy recipient of such information, (iii) although not identified as an author, addressee,

             or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

             business, seen such DESIGNATED MATERIAL, (iv) court reporters and videographers;

             (v) the Court; or (vi) other persons entitled hereunder to access to DESIGNATED

             MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any other persons

             unless prior authorization is obtained from counsel representing the producing Party or

             from the Court.11 Parties shall give the other Parties reasonable notice (a minimum of two

             business days) if they reasonably expect a deposition, hearing or other proceeding to

             include Protected Material so that the other Parties can ensure that only authorized

             individuals are present at those proceedings. Subject to any challenge to a particular


      11
         In the event a non-Party witness is authorized to receive Protected Material that is to be used
      during his/her deposition but is represented by an attorney not authorized under this Order to
      receive such Protected Material, the attorney must provide prior to commencement of the
      deposition an executed Undertaking attached as Exhibit A. In the event such attorney declines to
      sign the Undertaking prior to the examination, the Parties, by their attorneys, shall jointly seek a
      protective order from the Court prohibiting the attorney from disclosing Protected Material in order
      for the deposition to proceed.



                                                      14
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 15 of 22 PageID #: 1973



      designation under paragraph 19, the Parties will not oppose any reasonable request by the

      designating Party that the courtroom be sealed, if allowed by the Court, during the

      presentation of any testimony, evidence, or argument relating to or involving the use of

      any Protected Material.

16.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any portion

      thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES ONLY,” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the

      deposition or hearing transcript so designated shall be limited in accordance with the terms

      of this Order.   Until expiration of the 30-day period, the entire deposition or hearing

      transcript shall be treated as confidential.

17.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing party shall be responsible

      for informing the Clerk of the Court that the filing should be sealed and for placing the

      legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

      caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

      the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

      or an exhibit thereto, discloses or relies on confidential documents, information or material,

      such confidential portions shall be redacted to the extent necessary and the pleading or

      exhibit filed publicly with the Court.

18.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

      this Action, or from using any information contained in DESIGNATED MATERIAL at




                                                15
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 16 of 22 PageID #: 1974



      the trial of this Action, subject to any pretrial order issued by this Court. Notwithstanding

      the foregoing, a Party shall provide a minimum of two business days’ notice to the

      Producing Party in the event that a Party intends to use any Protected Information during

      trial. Subject to any challenges under paragraph 19, the Parties will not oppose any

      reasonable request by the Producing Party that the courtroom be sealed, if allowed by the

      Court, during the presentation of any testimony, evidence, or argument relating to or

      involving the use of any Protected Material.

19.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to redesignation within ten (10) days of receipt of the written request, the requesting

      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application

      shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions.       In making such

      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met.     Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.

20.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that he or she is subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that he or she has received a copy of, has read, and has

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.




                                               16
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 17 of 22 PageID #: 1975



21.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties or any

      Party may designate as “CONFIDENTIAL” or “RESTRICTED - ATTORNEYS’ EYES

      ONLY” any documents, information or other material, in whole or in part, produced or

      given by such Third Parties. The Third Parties and any Party shall have ten (10) days after

      production of such documents, information or other materials to make such a designation.

      Until that time period lapses or until such a designation has been made, whichever occurs

      sooner, all documents, information or other material so produced or given shall be treated as

      “CONFIDENTIAL” in accordance with this Order. Where a Third Party designates any

      documents, information or other material as provided herein, experts previously disclosed

      and approved hereunder prior to said Third Party’s production of any Protected Material

      need not be disclosed to said Third Party. Subsequently disclosed experts need not be

      disclosed to said Third Party before that Third Party’s Protected Material may be disclosed

      thereto.

23.   If a Party is served with a subpoena issued by a court, arbitral, administrative, or legislative

      body, or with a court order issued in other litigation that compels disclosure of any

      information    or   items   designated     in   this   action   as   “CONFIDENTIAL”          or

      “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY” or “HIGHLY

      CONFIDENTIAL SOURCE CODE” that Party must:

      (a)     promptly notify in writing the designating Party. Such notification shall include a




                                                 17
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 18 of 22 PageID #: 1976



             copy of the subpoena or court order;

      (b)    promptly notify in writing the person who caused the subpoena or order to issue in

             the other litigation that some or all of the material covered by the subpoena or order

             is subject to this Protective Order. Such notification shall include a copy of this

             Protective Order; and

      (c)    cooperate with respect to all reasonable procedures sought to be pursued by the

             designating Party whose Protected Material may be affected. If the designating

             Party timely seeks a protective order, the Party served with the subpoena or court

             order shall not produce any information designated in this action as

             “CONFIDENTIAL” or “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

             ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a

             determination by the court from which the subpoena or order issued, unless the

             Party has obtained the designating Party’s permission. The designating Party shall

             bear the burden and expense of seeking protection in that court of its confidential

             material – and nothing in these provisions should be construed as authorizing or

             encouraging a receiving Party in this action to disobey a lawful directive from

             another court.

24.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

      descriptions, and excerpts or extracts thereof (excluding materials which have been

      admitted into evidence in this Action), shall at the producing Party’s election either be

      returned to the producing Party or be destroyed. The receiving Party shall verify the return

      or destruction by affidavit furnished to the producing Party, upon the producing Party’s




                                               18
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 19 of 22 PageID #: 1977



      request. Notwithstanding the foregoing, outside counsel of record shall be entitled to

      maintain two (2) copies of all pleadings, motions and trial briefs (including all supporting

      and opposing papers and exhibits thereto), written discovery requests and responses (and

      exhibits thereto), deposition transcripts (and exhibits thereto), trial transcripts, and exhibits

      offered or introduced into evidence at any hearing or trial, and their attorney work product

      which refers or is related to any Protected Material for archival purposes only. Any such

      archived copies that contain or constitute Protected Information remain subject to this

      Order and shall be maintained in confidence by outside counsel for the Party retaining the

      materials.

25.   The failure to designate documents, information or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information and

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

26.   Any Party knowing or believing that any other party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      party and has been unable to resolve the matter by agreement may move the Court for such

      relief as may be appropriate in the circumstances. Pending disposition of the motion by the

      Court, the Party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

27.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a




                                                 19
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 20 of 22 PageID #: 1978



       publication of the documents, information and material (or the contents thereof) produced

       so as to void or make voidable whatever claim the Parties may have as to the proprietary and

       confidential nature of the documents, information or other material or its contents.

28.    Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

       kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

29.    Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

       Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

       if reasonably necessary to prepare and present this Action and (b) to apply for additional

       protection of DESIGNATED MATERIAL.

30.    This Order shall be binding upon the Parties hereto, their attorneys, and their successors,

       executors, personal representatives, administrators, heirs, legal representatives, assigns,

       subsidiaries, divisions, employees, agents, retained consultants and experts, and any

       persons or organizations over which they have direct control.


      So Ordered this
      Aug 7, 2019




                                                  20
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 21 of 22 PageID #: 1979



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 PERSONALIZED MEDIA                                §
 COMMUNICATIONS, LLC,                              §
                                                   §
              Plaintiff,                           §
                                                   §
 v.                                                §
                                                   §
 GOOGLE LLC,                                       §   CIVIL ACTION NO. 2:19-CV-00090-JRG
                                                   §   (Lead Case)
                                                   §
 AKAMAI TECHNOLOGIES, INC.                         §   CIVIL ACTION NO. 2:19-CV-00089-JRG
                                                   §   (Member Case)
                                                   §
 NETFLIX, INC.                                     §   CIVIL ACTION NO. 2:19-CV-00091-JRG
                                                   §   (Member Case)
                                                   §
              Defendants.                          §

                            APPENDIX A
         UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                        PROTECTIVE ORDER
      I, ___________________________________________, declare that:

1.    My address is _________________________________________________________.

      My current employer is _________________________________________________.

      My current occupation is ________________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes of this action any information designated as “CONFIDENTIAL,”

      “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” that is disclosed to me.




                                               1
Case 2:19-cv-00090-JRG Document 86 Filed 08/07/19 Page 22 of 22 PageID #: 1980



4.    Promptly upon termination of these actions, I will return all documents and things

      designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession, and

      all documents and things that I have prepared relating thereto, to the outside counsel for

      the party by whom I am employed.

5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ____________________________________________




                                                2
